I
                                STATE OF MINNESOTA                        December 29, 2016

                                                                             ORI:CIEOF
                                  IN SUPREME COURT                      AJII!IB.I!AIECcunis

                                        A16-1832


In rePetition for Disciplinary Action against
Andrew Marc Small, a non-Minnesota Attorney.



                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Andrew Marc Small committed

professional misconduct warranting public discipline-namely, engaging in the

unauthorized practice of law while not licensed in the State of Minnesota. See Minn. R.

Prof. Conduct 5.5(a), 5.5(b), 8.4(d).

       Respondent waives his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a public reprimand.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.      Respondent Andrew Marc Small is publicly reprimanded.

       2.      Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
Dated: December 29, 2016                 BY THE COURT:


                                         0&4 t>f
                                         David R. Stras
                                         Associate Justice

MCKEIG, J., took no part in the consideration or decision of this case.




                                     2